Citation Nr: 1041617	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  07-03 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for bilateral pes planus and 
metatarsalgia, with hallux valgus deformity and status post 
bunionectomy with arthritis and heel spur of left foot, currently 
rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel





INTRODUCTION

The Veteran served on active duty from November 1942 to September 
1943, and from December 1943 to August 1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Newark, New Jersey.  In December 2008, the issue was remanded 
for further development.  That development has been completed, 
and the case is before the Board for further action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  Bilateral pes planus and metatarsalgia, with hallux valgus 
deformity and status post bunionectomy with arthritis and heel 
spur of left foot is manifested by complaints of pain on 
manipulation with use accentuated, but without marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for bilateral 
pes planus and metatarsalgia, with hallux valgus deformity and 
status post bunionectomy with arthritis and heel spur of left 
foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
Diagnostic Code 5276 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have been fulfilled by 
information provided to the veteran by correspondence dated in 
February 2007, September 2009 and March 2010.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist in completing his claim and identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes 
that 38 C.F.R. § 3.159 was recently revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  

During the pendency of the appeal, the Court, in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice 
requirements apply to all elements of a claim.  The Board notes 
that the Veteran was provided specific notice regarding the 
assignment of disability ratings and effective dates in regard to 
his in the February 2007 and September 2009 letters.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence. A review of the claims 
file shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim during 
the course of this appeal.  VA, service department and private 
treatment records have been obtained and associated with the 
claims file.  The Veteran has also been provided with VA 
examinations to assess the nature of his pes planus.
Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not been requested or obtained. The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claim.

Law and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment. 38 C.F.R. § 4.10.

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts shown 
in every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3 (2006)

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).

527
6
Flatfoot, acquired:

Pronounced; marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances:

  Bilateral
50

  Unilateral
30

Severe; objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities:

  Bilateral
30

  Unilateral
20

Moderate; weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or unilateral
10

Mild: symptoms relieved by built-up shoe or arch support
0
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010)

527
8
Claw foot (pes cavus), acquired:

Marked contraction of plantar fascia with dropped forefoot, 
all toes hammer toes, very painful callosities, marked varus 
deformity:

  Bilateral
50

  Unilateral
30
38 C.F.R. § 4.71a, Diagnostic Code 5278 (2010)

Factual Background

In April 1999, the Veteran underwent a VA Feet examination.  He 
related having had bunionectomies in 1990 (left) and in 1991 
(right).  In 1992, a second procedure was performed on the left 
great toe, and a third operation was performed in 1998 due to 
ongoing left great toe pain.  He related that he had right and 
left knee pain.  The examiner observed bilateral genu varum 
deformity of about 25 degrees in both knees (not service-
connected disabilities). 

Regarding the feet, examination of the left great toe revealed a 
scar in the dorsal aspect of the metatarsal phalangeal (MP) joint 
of the big toe.  The big toe appeared shortened.  It was held in 
35 degrees of dorsiflexion.  There was no active motion present.  
Passive range of motion  was to only a few degrees and was 
painful.  Hammertoe of the second toe was present on the left 
side and the proximal interphalangeal (PIP) joint was held at 50 
degrees of flexion.  

Examination of the right great toe revealed a scar of the 
previous bunionectomy in the dorsal aspect of the 
metatarsophalangeal (MP) joint of the big toe.  Dorsiflexion was 
to 45 degrees and flexion was to 0 degrees, both actively and 
passively.  No tenderness was observed.  

The examiner remarked that flat feet was present, especially the 
transverse arches which were completely absent.  X-ray studies 
revealed status post attempted fusion of the MP joint of the left 
big toe without evidence of bony fusion, and status post 
bunionectomy of the right big toe.

VA outpatient treatment records reflect that in December 2002, X-
ray films of the left foot revealed a broken screw fixating the 
first MP joint.  Surgery to remove the broken screw was scheduled 
for March 2003, but was canceled after the Veteran failed to show 
for pre-operative clearance.  In May 2003, the Veteran met with 
VA podiatrists to discuss surgery on the left great toe, 
involving removal of the broken hardware, with bone graft and 
arthrodesis of the 1st MP joint of the left foot.  In June 2003, 
the Veteran again canceled the pending surgery, citing his fear 
of possible complications.

January 2005 VA outpatient treatment records reveal that the 
Veteran was seen complaining of pain in both lower extremities.  
He related he had tenderness of the lower extremities, and felt 
like his legs were going to give out.  His feet were not hurting 
to the extent that they use to, and the foot pain was tolerated 
by using the NSAIDS (nonsteroidal anti-inflammatory drugs) 
prescribed by his private doctor.  Following examination, it was 
determined that the pain was neuritic pain of the lower 
extremities, and degenerative joint disease of the 1st MP joint 
of the right foot.  A VA neurology consultation in February 2005 
determined that the neuropathic pain of the lower extremities 
suggested a sciatic nerve or L5 lesion.  Gabapentin was 
prescribed.  

In an August 2007 letter from the Veteran, he explained that he 
had an appointment at a VA outpatient clinic days before a 
scheduled VA feet examination, and requested that "anything you 
want done" be performed in conjunction with that visit.  In 
August 2007 the Veteran failed to report for the scheduled VA 
feet examination.  

Medical records dated from August 2007 to March 2008 from the 
Patterson Army Health Clinic were obtained.  While the medical 
noted include a history of pes planus, it appears that no 
physical examination or treatment of the feet was performed.  
Likewise medical records from the Jersey Family Health Center 
dated in 2008 were obtained and note treatment for a disorder 
unrelated to this claim.  

In a March 2009 letter, the Veteran's daughter provided her 
observation of the Veteran's condition.  She related that the 
Veteran could not walk a couple of blocks to the Post Office 
without falling down to his knees due to the extreme pain.

October 2009 medical records from the VA St. Cloud Medical Center 
were to the effect that the Veteran was in respite care at the 
facility, having suffered a cerebrovascular accident a year 
earlier.  He suffered from dementia, and was normally in the care 
of his daughter.  He was awaiting placement at Veteran's home or 
similar facility.  The records are silent for foot complaints.

In July 2010, the Veteran was afforded a VA feet examination.  
The physician noted that he had reviewed the claims folder.  The 
Veteran was in a wheelchair.  He was a poor historian, did not 
know his name, where he was, or the date.  He was accompanied by 
his daughter, who provided information.  She stated that as long 
as she could recall, the Veteran had foot problems that affected 
the nerves in his lower extremities.  He was a resident of a 
Veterans nursing home.  The examiner noted that in the records, 
the pain was felt to be a sensory L5 deficit.  When questioned, 
the Veteran could not describe the location of the pain, nor 
could he rate the pain.  The daughter related that at the nursing 
home, he used a walker or the wheelchair.  She noted that he 
complained of foot pain when he stood.  

On objective examination, although the examiner was unable to 
observe ambulation, he noted that when he and the daughter 
brought the Veteran to a standing position, he immediately 
complained of pain in both feet.  Regarding the right foot: No 
painful motion, edema, instability or weakness were noted, but 
there was tenderness of the 1st MP joint region and plantar 
region with palpation.  There was mild skin atrophy and decreased 
pedal pulses.  There was a surgical scar over the 1st MP joint, 
measuring 6.0 cm in length and .03 cm in width.  The scar was 
flat, smooth in texture, lighter than the surrounding tissue, 
nontender, nonadherent to the underlying tissue, with no skin 
breakdown or ulceration.  There was no evidence or abnormal 
weight-bearing, hammertoes, or pes cavus.  There was no malunion 
or nonunion of the tarsal bones, and no evidence of foot atrophy.  
Regarding pes planus, there was no pain on manipulation.  
Angulation of the os calcis, weight-bearing Achilles alignment, 
and nonweight-bearing Achilles alignment, midfoot alignment and 
forefoot alignment were all described as normal.  The arch was 
not  present on weight-bearing or nonweight-bearing.  Regarding 
the DeLuca requirements, there were no additional functional 
limitations of the right foot, including no additional loss of 
motion during flare-ups, or secondary to repetitive use, painful 
motion, weakness, excessive fatigability, lack or endurance or 
incoordination.  X-ray of the right foot revealed degenerative 
changes at the first MP and PIP joints.

As noted above, on objective examination, although the examiner 
was unable to observe ambulation, when brought to a standing 
position, the Veteran immediately complained of pain in both 
feet.  Concerning the left foot: No painful motion, edema, 
instability or weakness were noted, but there was tenderness of 
the 1st MP joint region and plantar region with palpation.  There 
was mild skin atrophy and decreased pedal pulses.  There was a 
surgical scar over the 1st MP joint, measuring 6.0 cm in length 
and .05 cm in width.  The scar was flat, smooth in texture, 
slightly redder than the surrounding tissue, nontender, 
nonadherent to the underlying tissue, with no skin breakdown or 
ulceration.  There was almost complete range of motion of the 1st 
MP joint.  There was no evidence or abnormal weight-bearing, 
hammertoes, or pes cavus.  There was no malunion or nonunion of 
the tarsal bones, and no evidence of foot atrophy.  Regarding pes 
planus, there was no pain on manipulation.  Angulation of the os 
calcis, weight-bearing Achilles alignment, and nonweight-bearing 
Achilles alignment, midfoot alignment and forefoot alignment were 
all described as normal.  The arch was not  present on weight-
bearing or nonweight-bearing.  Regarding the DeLuca requirements, 
there were no additional functional limitations of the right 
foot, including no additional loss of motion during flare-ups, or 
secondary to repetitive use, painful motion, weakness, excessive 
fatigability, lack or endurance or incoordination.  X-ray of the 
left foot revealed that one of the two fixating screws in the 1st 
MP was fractured.  Bony fusion across the joint appeared stable.  
The talar dome appeared somewhat irregular on the lateral view.

At the conclusion of the examination, the diagnosis  was chronic 
pes planus, severe metatarsalgia, arthritis heel spur and 
multiple surgeries for service connected hallux valgus with 
chronic residual pain.  The examiner opined that it was at least 
as likely as not that the Veteran's bilateral foot problem 
prevented him from using a walker the nursing home.  He explained 
that although the Veteran had many medical problems due to his 
advancing age, that have produced a lot of weakness, after a 
review of the history and a discussion with the Veteran's 
daughter, and the Veteran showing extreme pain on standing, it 
would be difficult for him to do any ambulation exercises.  Even 
with his other medical problems, his feet still caused pain.

Analysis

Upon a review of the evidence, it is determined that a rating in 
excess of 30 percent is not warranted.  There is no doubt that 
the Veteran has, for many years, complained of foot pain.  
However, in reviewing the evidence, the last evaluation of the 
Veteran's feet when he was able to provide information was in 
January 2005 when the Veteran was seen complaining of pain in 
both lower extremities.  At that time, he related he had 
tenderness of the lower extremities, and felt like his legs were 
going to give out.  His feet were not hurting to the extent that 
they use to, and the foot pain was tolerated by using the NSAIDS 
(nonsteroidal anti-inflammatory drugs) prescribed by his private 
doctor.  It was determined a month later that he had pain 
associated with sciatic nerve or L5 lesion, which is entirely 
unrelated to the pes planus pain, which again, the Veteran was 
able to treat with NSAIDS.

The regulation provide for the assignment of a 50 percent rating 
where there is evidence that the pes planus is pronounced as 
shown by marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic shoes 
or appliances.  In this case, the July 2010 VA feet examination, 
and VA, service department and private medical records do not 
describe any of these symptoms.  Again, his complaints of 
bilateral foot pain and the comments of the July 2010 VA examiner 
regarding pain have been duly noted; however, it must be pointed 
out that pain is contemplated by the assigned 30 percent rating 
(pain on manipulation and use accentuated).

While the Veteran, in the past, was competent to provide 
testimony or statements relating to symptoms or facts of events 
that he observed and were within the realm of his personal 
knowledge, he is not competent to establish that which would 
require specialized knowledge or training, such as medical 
expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  In 
this case, he attributed all of his lower extremities pain to his 
service-connected pes planus when, it has been shown that the 
pain stemmed from sciatic or an L5 nerve lesion.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Again, although the appellant 
is competent to provide evidence of visible symptoms, he is not 
competent to provide evidence that requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Board has considered whether other Diagnostic Codes could afford 
the Veteran a higher rating.  In this case, only Diagnostic Code 
5278 allow for a higher rating; however, it is not for 
application in this case, as the Veteran does not have acquired 
pes cavus of both feet with marked contraction of plantar fascia 
with dropped forefoot, all toes hammer toes, very painful 
callosities, marked varus deformity.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported by 
explanation and evidence).


Finally, the Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  In Thun 
v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court articulated a 
three-step inquiry for determining whether a veteran is entitled 
to an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation is found inadequate because it does not 
contemplate the claimant's level of disability and 
symptomatology, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether the Veteran's disability 
picture requires the assignment of an extraschedular rating.

In the case at hand, there is no objective evidence that the 
disability picture presented is exceptional or that schedular 
criteria are inadequate.  In this case, the Board finds there is 
no evidence of any unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related to his pes planus that would take the 
Veteran's case outside the norm so as to warrant the assignment 
of an extraschedular rating during the appeal period.  The 
Veteran's impairment is contemplated by the schedular rating 
assigned.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased rating for bilateral pes planus and 
metatarsalgia, with hallux valgus deformity and status post 
bunionectomy with arthritis and heel spur of left foot is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


